 BUFFALO LINEN SUPPLY COMPANY447BUFFALO LINENSUPPLY COMPANY;FAMOUS LINEN SUPPLY COMPANY,INC.; BUFFALO GENERAL LAUNDRIES CORP.; MODERN LINEN SUPPLYCOMPANY; MORGAN LINEN SUPPLY, INC.;THE OFFICE TOWELSUPPLY COMPANY, INCORPORATED;WALKERS LAUNDRY AND LINENSUPPLY;andLINEN AND CREDITEXCHANGE(UNINCORPORATED)andTRUCK DRIVERS LOCAL UNIONNo.449, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, AFL.Case No. 3-CA-694. July 06,1954Decision and OrderOn November 10, 1953, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondents filed exceptions to theIntermediate Report together with a supporting brief. The Respond-ents also requested oral argument.The request is hereby denied, be-cause the record and the exceptions and briefs adequately present theissues and positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the Respondents' exceptions and brief, and the entirerecord in this case, and hereby adopts the findings and conclusions ofthe Trial Examiner only to the extent that they are consistent withthis Decision and Order.The Respondent-Employers, together with Frontier Linen Supply,Inc., are members of the Respondent-Association, Linen and CreditExchange (hereafter called the Association).Pursuant to collectivebargaining on a multiemployer basis for approximately 13 years, theRespondents and the Union have been parties to successive collective-bargaining agreements' covering the truckdriver employees of therespective Employers. Prior to the expiration of the contract, con-taining an automatic renewal clause which was to expire on April30, 1953, the Union notified the Respondents of its desire to opennegotiations to change the agreement.Thereafter, the parties nego-tiated unsuccessfully for a new contract, and, on May 26, 1953, the1Negotiationson these contractswere conductedbetween representatives of the Asso-ciation, actingon behalfof all its employer-members, and representatives of the Union.After agreement by the respective representativeson a proposed bargainingcontract, theproposal was submittedfor approval to themembers ofthe Association and the Union.Upon approvalof the proposedagreement by the individualmembers of the Associationand the Union,the agreementwas signedby each employer-member of theAssociation andby officialsof the Union109 NLRB No. 69. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruckdrivers employed by one member of the Association, Frontier,went on strike and picketed Frontier's plant.On May 27, the remain-ing association members laid off their truckdrivers after advising theUnion that the layoff action was the result of the strike of Frontier'splant and that the employees would be recalled if the Union withdrewits picket line and ended the strike at Frontier. In the meanwhile,the parties continued their bargaining negotiations, and, on June 3,the Union and the Association executed a new contract, respectivelyterminated the strike and the lockout, and the truckdrivers of thevarious Employers returned to work.As pointed out by the Trial Examiner, the foregoing facts, mainlystipulated, present the case "largely in a vacuum."From these facts,and in theabsenceof specific evidence showing that the strike was like-ly to spread to the nonstruck Employers, the Trial Examiner, by re-liance upon certain prior Board decisions, inferred that the Employerswho were not struck engaged in unlawful retaliatory conduct.How-ever, in these circumstances, we think the more reasonable inference isthat, although not specifically announced by the Union, the strikeagainst the one employer necessarily carried with it an implicit threatof future strike action against any or all of the other members of theAssociation.For, the Union's action represents a similar technique ofexerting economic pressure to atomize the employer solidarity whichis the fundamental aim of the multiemployer bargaining relationship.The calculated purpose of maintaining a strike against one employerand threatening to strike others in the employer group at future timesis tocause successive and individual employer capitulations.There-fore, and in the absence of any independent evidence of antiunionmotivation, we find that the Respondent's action in shutting theirplants until termination of the strike at Frontier was defensive andprivileged in nature, rather than retaliatory and unlawful?Contrary to the assertion of our dissenting colleague, our decisionherein does not establish that the employer lockout is the corollary ofthe employees' statutory right to strike.Upon the facts of this case,we find it unnecessary to pass upon thatissue.We have done no morein this case than affirm the legal concept enunciated by the Ninth Cir-cuit Court of Appeals in theDavis Furniturecase,which providesthat a strike by employees against one employer-member of a multi-employer bargaining unit constitutes a threat of strike action againstthe other employers, which threat,per se,constitutes the type of eco-nomic or operative problem at the plants of the nonstruck employersa2 See :Leonard,etal.,d/b/a Davis Furniture Company, et al. v. N. L. R. B.,205 F. 2d355 (C. A. 9),wherein the Court stated,". . .the right of the employers to lock out tem-porarily all the employees is no more than equal to the right of the union of all the em-ployees to call out the employees of one after another of the [employers]in the whipsaw-ing manner above described." BUFFALO LINEN SUPPLY COMPANY449which legally justifies their resort to a temporary lockout of em-ployees.3Accordingly, we find that the General Counsel has failed to showthat the Respondents' temporary cessation of operations constitutedan unfair labor practice and we shall, therefore, dismiss the complaintin its entirety.[The Board dismissed the complaint.]MEMBER MURDOCK, dissenting :In this case for the first time in the history of the National LaborRelations Act and its amendments a majority of this Board is holdingthat the mere threat of a strike justifies discrimination against em-ployees to discourage them from engaging in concerted activities fortheir mutual aid and protection.'Not only is this legal conclusionunprecedented, but the stipulated facts reveal no basis for the infer-ence that it was the threat of a possible strike at the plant of the Re-spondent-Employers which caused them as a defensive measure to lockout their employees.Indeed, that stipulation states the purpose of thelockout in the clearest language.According to the stipulation, theUnion was informed by the Respondents "that the employees of theRespondents were locked out because of the strike at Frontier LinenSupply, Inc., and that if Local 449 would withdraw its picket line andcease the strike at Frontier Linen Supply, Inc., they would permit theemployees of the Respondents to return to work."On these facts theconclusion is inescapable to me that the Respondent-Employers, mem-bers of a multiemployer association, locked out their employees for thepurpose of breaking a strike at the single plant of an employer asso-ciated with them in collective bargaining.I think this is a most obvious example of conduct violative of Sec-tion 8 (a) (3) and (1) of the Act. Contrary to the majority's state-ment, the Respondents' unlawful retaliatory conduct was not "in-ferred" by the Trial Examiner.He accepted the facts as stipulatedand, finding no facts in the record to warrant the conclusion that thelockout was economically justified, held on the basis of all precedentsthat the lockout was discrimination within the meaning of these sec-a Ibid ,wherein the court also stated,". . .the whipsawing threatened the loss of cus-tomers and a cessation of the [employers']market."4Section 7 of the Act,as amended,provides that : Employees shall have the right toself-organization,to form, join,or assist labor organizations...and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aid or protec-tion. . . . ' Section 8 (a) (1) of the Act makes it an unfair labor practice for an employer"to interfere with, restrain,or coerce employees in the exercise of the rights guaranteedin section 7."Section 8 (a) (3) of the Act makes it an unfair labor practice for an em-ployer "by discrimination in regard to hire or tenure of employment or any term or con-dition of employment to encourage or discourage membership in any labor organi-zation... . 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of the Act.The majority suggests, that it was incumbent on theGeneral Counsel to produce additional evidence, independent of thestipulated purpose of the lockout set forth above, to prove antiunionmotivation.In other words, having produced evidence revealing aprima faciecase of discrimination to discourage union activity, theGeneral Counsel, according to the majority, should have producedmore evidence to show that the Respondentsreallyintended to do whatthey did.Typically, evidence of antiunion motivation is necessaryin those cases where the allegation of unlawful discrimination is coun-tered by the defense that the discrimination was for cause rather thanunion activity.Where, as here, the admitted facts reveal that the dis-crimination resultedsolelyfrom concerted activity protected underSections 7 and 13 of the Act, evidence of the Respondents' general biasagainst the Union is wholly unnecessary. Indeed, the Supreme Courtof the United States has held that where encouragement or discourage-ment of union activity can reasonably be inferred from the nature ofthe discrimination specific proof of intent is unnecessary.5This ruleof evidence is, as the Court found, "but an application of the commonlaw rule that a man is held to intend the foreseeable consequences ofhis conduct."It is true the Board and the courts have held that certain lockoutsare permissible where the record is clear that it was not economicallyfeasible for the Respondent to keep its doors open under the threat ofan immediate strike. Thus, inBetts Cadillac Olds, Inc., et al.,sa groupof automobile dealers were fearful that if they accepted automobilerepair jobs they could not, under the threat of strike, assure theircustomers that the work would be done expeditiously.The Boardaffirmed the Trial Examiner's finding that the lockout in anticipationof the strike was justified. Similarly, a lockout to prevent spoilageof materials,' or one induced by the operative difficulties of runninga plant where the union struck one of three integrated departments 8has been held lawful.The issue was litigated at length, if incon-clusively, in theMorand Bros. Beverage'andDavis Furnitureiocases.In those cases the Board fully explicated its view that thelockout, unlike the strike, which is a specific guaranteed right underSections 7 and 13 of the Act, is not a lawful exercise of the employer'seconomic power unless, as in theBetts Cadillacand other cases, thereare special business reasons making it impractical or impossible forthe employer to continue operations. In theMorandcase the court5Gaynor News Co., Inc. v. N. L. R. B,347 U. S 17.6 96 NLRB 268.7Duluth Bottling Association, etal., 48 NLRB 1335.8International Shoe Company,93 NLRB 907.8 91 NLRB 409,on remand99 NLRB 1448;enfd. in part and remanded 190 F. 2d 576(C A. 7) ; enfd 204 F. 2d 5529 (C. A. 7).10 94 NLRB 279, on remand 100 NLRB 10,16 ;remanded197 F. 2d435 (C. A. 9) ; setaside 205F. 2d 355 (C. A. 9). BUFFALO LINEN SUPPLY COMPANY451affirmed the Board's finding of a violation of Section 8 (a) (3) and(1).It addeddicta,however, to the effect that a lockout of a tem-porary nature in anticipation of a threatened strike after an impassein bargaining had been reached was in the category of defensiveaction on the part of an employer. In theDavis Furniturecase thecourt refused to enforce the Board's decision that the temporarylockout was violative of Section 8 (a) (3) and (1), reversing, in ef-fect, the Board's finding that the lockout was not necessitated bybusiness reasons.The court held that the lockout was the result of theunion's announced whipsawing process, that the employers could notaccept or give orders for furniture under the threat of a strike againstall of the dealers in the multiemployer association. I deemed thisquestion of such importance that I urged my colleagues on the Boardto request the Supreme Court of the United States to takecertiorariin this case, hoping that this high tribunal would settle the broad andimportant issue of whether the lockout, despite the express languageof Section 8 (a) (3) and (1) of the Act, was nothing more than thecorollary of the Union's right to strike.A majority of the Board,however, declined to requestcertiorari.In theMorandandDavis Furniturecases both courts referred toprevious decisions of the Board, cited above, and indicated that theirviews were in conformance with the business necessity rule of theBoard cases.It seems to me that if the language of Section 8 (a) (3)and (1) of the Act, forbidding discrimination against or interferencewith union activities, has any meaning no lockout can be justifiedunless the employer produces at least some evidence that it was forcause.In the absence of such evidence, as in the instant case I canreach no other conclusion under the express language of the Act thanthat the Respondents have violated Section 8 (a) (3) and (1) ofthe Act.Certainly, the defensive nature of the lockout is not sup-ported, as the majority asserts in this case, by the absence of inde-pendent evidence of antiunion motivation.Nor does it help to pileinference on inference, as the majority does here, to infer that theRespondents were faced with an actual threat of a strike simplybecause the Union struck one member of the Association and, on thebasis of this inference, to make the further inference that the lockoutresulted from the implied threat. In my opinion, such inferences areno substitute for actual evidence that the lockout was for' cause.Moreover, as indicated above, any such inference is contrary to thestipulation of the parties, which reveals that the purpose of the lock-out in this case was entirely offensive rather than defensive in nature.I believe the Board was right in theMorandandDavis Furniturecases,which the majority is apparently reversing here.But eventhose ameliorating economic circumstances which might be said to334811-55-vol 109-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDjustify a lockout in those cases are, as the Trial Examiner correctlyfound, absent here.There was no impasse in good-faith collectivebargaining here; there was no general strike authorization; there wasno announcement by the Union that its strike against Frontier LinenSupply Co. was the first of planned successive strikes against eachemployer in the Association.To hold, as the majority does in theinstant case, that a group of employers can lawfully lock out theiremployees solely because of a strike at the plant of another employerassociated with them in collective-bargaining increases to that extentthe sore area of industrial conflict and impediments to interstate com-merce which it is the express policy of this Act to minimize and de-crease.Under the majority's decision, it now appears to be withinthe power of an employer to virtually nullify Sections 7 and 13 of theAct by the simple expedient of joining a multiemployer association.But Congress has charged this Board with the duty of preservingthe right of employees to engage in concerted activities for their mu-tual aid and protection. I would not lightly defeat that right. Cer-tainly, I would not create out of cumulative inferences a defense to aninvasion of rights specifically guaranteed in this Act. I would notfind that this lockout was "defensive and privileged" when there is notthe slightest evidence in the record before me that the Respondentswere concerned about economic or operative problems in their ownplants.If, indeed, an employer should have the right to use a lock-out as the Respondents have in this case on the theory that it is thecorollary to the employees' right to strike, it seems to me that is some-thing for Congress and not this Board to decide. The Act, as I readit,now forbids such discrimination, and I would enforce it as it iswritten.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct, as amended (61 Stat. 136), was heard in Buffalo, New York, on September 8,1953, pursuant to due notice.The complaint, issued on July 2, 1953, by the Gen-eralCounsel of the National Labor Relations Board' and based on charges dulyfiled and served, alleged in substance that Respondents had engaged in unfair laborpractices proscribed by Section 8 (a) (3) and (1) of the Act, by laying off theemployees whose names are listed in Appendix A hereto from on or about May 27to June 3, 1953, because of their union membership or their participation in unionor other concerted activities.Respondents, answering through Linen and CreditExchange, denied the commission of unfair labor practices as alleged.All parties were represented at the hearing by counsel or by representatives andwere afforded full opportunity to participate in the hearing and to file briefs andproposed findings of fact and conclusions of law.No evidence was offered byany party; the facts summarized below are established either by admissions inRespondents' answer or by stipulation of the parties at the hearing.Respondentshave filed a brief.1 The General Counsel and his representative at the hearing are referred to herein as theGeneral Counsel and the National Labor Relations Board as the Board. The above-namedRespondents are referred to herein as Respondents and the Charging Union as the Union.The summary of the pleadings made herein includes amendments made at the hearing. BUFFALO LINEN SUPPLY COMPANY453Upon the entire record in the case,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSThe seven linen supply companies named in the caption hereto are New Yorkcorporations, which, together with Frontier Linen Supply, Inc., of Buffalo, NewYork, comprise the membership of the Respondent Linen and Credit Exchange,which is, in turn, a voluntary unincorporated association of employers who areengaged in furnishing, supplying, and servicing industrial and commercial enter-priseswith cotton and linen towels, uniforms, and related items.Each of thecorporate Respondents is engaged in the linen supply business as described, andeach operates one or more plants either in Buffalo, Dunkirk, or Niagara Falls,New York. Jurisdictional allegations of the complaint, admitted by the answer,establish that each corporate Respondent is engaged in commerce within the Board'scurrent jurisdictional standards through the volume of their extrastate purchasesof materials and supplies and their services rendered to industrial and commercialconcerns which annually ship goods and merchandise valued in excess of $25,000outside the State of New York. In the aggregate, members of the Exchange pur-chased, in 1952, materials and supplies valued in excess of $2,000,000, of whichmore than 80 percent were from extrastate sources, and in the same year theyrendered services in excess of $4,000,000, of which more than 20 percent were toindustrial and commercial concerns as aforesaid.The corporate Respondents have been members of the Exchange for some 13years.One of the purposes of the Exchange is to obtain uniformity and stabilityin labor relations between its members and the various labor organizations repre-senting employees of its members; and its activities include the conducting of labornegotiations and the execution of labor contracts on behalf of all its members withunions representing employees of members.Respondents are engaged in interstate commerce within the meaning of the Act.It.THE LABOR ORGANIZATION INVOLVEDTruck Drivers Local Union No. 449, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL, is a labor organizationwhich admits to membership employees of Respondents other than the Exchange.III.THE UNFAIR LABOR PRACTICESA. Summary of stipulated factsRespondents admitted that they laid off the employees on May 27, 1953, ascharged in the complaint, and did not reinstate them until June 3, 1953.Respond-ents denied that the layoff was because of the union membership or union or otherconcerted activities of the employees, but stipulated that the employees were laid offbecause the Union, as their bargaining representative, had engaged in a strike onMay 26, 1953, at the Frontier Linen Supply, Inc., a member of the Exchange, whichwas the bargaining representative of all its members.Frontier had not engagedindependently in bargaining negotiations with the Union.During the 13 years for which Frontier and the seven corporate Respondentshave been members of the Exchange, said Respondents and Frontier have recog-nized the Union as the exclusive bargaining representative of all their employeesemployed as truckdrivers and have had successive collective-bargaining agreementswith Local No. 449, covering the wages, hours, and other terms and conditions ofemployment of the truckdrivers, which agreements have been arrived at throughnegotiations conducted between representatives of the Exchange, acting on behalfof all its members. and representatives of the Union, acting for the truckdrivers.Whenever a proposed collective-bargaining agreement was agreed upon, it wassubmitted for majority approval to the membership of the Exchange and the Union.After a majority of the membership of the Exchange and the Union approved suchan agreement, it was signed by each member of the Exchange and by the secretary-treasurer and business agent for the Union, and conformed copies were given allsigners.At the expiration of the contract between the Union and the members of theExchange in 1949, the Union had caused a strike to be called at all members ofthe Exchange, which strike lasted I day, but on completion of the contract in 1949,all of the employees returned to work. 454DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn April 30, 1952, the Exchange and the Union, on behalf of their respectivemembers, executed a collective-bargaining agreement covering the wages, hours,and other terms and conditions of employment of the truckdrivers employed bythe members of the Exchange. This agreement by its terms provided that it shouldcontinue in full force and effect to midnight of April 30, 1953, and should continuefrom year to year thereafter unless a 60-day written notice of a desire to changeshould be given either by the employer or the Union before the first or any subse-quent expiration date.Sixty days prior to the first expiration date, the Union servedthe required notice of a desire to change the agreement.Negotiations for a new agreement began sometime in March of 1953 betweenthe Exchange, acting on behalf of its members, and the Union, acting on behalfof its member truckdriversThose negotiations continued off and on until May26, at which time the Union called on strike its members who were employed astruckdrivers for Frontier, and established a picket line on that day at Frontier onlyOn the night of May 26 the Exchange and the Union had a meeting, and during thatmeeting and I or 2 subsequent meetings, the Respondents informed the union repre-sentatives that the employees of the Respondents were locked out because of thestrike at Frontier, and that if the Union would withdraw its picket line and ceasethe strike at Frontier they would permit the employees of Respondents to returnto work.On June 3 the Exchange and the Union reached an agreement for a new con-tract.The Union thereupon withdrew its pickets from Frontier and terminated thestrike,whereupon the employees of the Respondents went back to work.B.Concluding findingsThe stipulated facts which the parties have chosen to submit present, largely in avacuum, a case which resembles skeletally the muchly litigatedMorandandDaviscases,' i. e., multiemployer bargaining with the union through an employer associa-tion; a strike by the union against one member of the association; a lockout and alayoff of employees by the other members.Yet, because of the absence of detailand the silence of the stipulation as to facts which were accorded great, if not cru-cial, significance at various stages of theDavis-Morandlitigation, the present deter-mination must turn largely on the negative rather than on the positive aspects ofthe stipulation.Certainly, it can be said that under the rationale of the Board's decisions in theMorandandDaviscases 3 (followed in the later case ofContinental Baking Co.,104NLRB 99), Respondent's conduct was unquestionably unlawful, since it constitutedreprisal against the employees because the Union, as their bargaining representa-tive, had engaged in a lawful strike against Frontier.Thus, in the absence of evidencethat strikes against other members were threatened or anticipated, that Respondentswere unable to operate without assurances against being struck, that Respondentshad sought and had failed to obtain such assurances, or, alternatively, assurances ofadequate notice for the arrangement of their operations, it cannot be found that thelockout was defensive in nature. Stated differently, there was no showing that therewere any economic considerations which justified the lockout, and none that theRespondents' motive was in fact the protection of their economic interests.Cf.Betts-Cadillac-Olds, Inc.,96 NLRB 268;International Shoe Company,93NLRB907;Duluth Bottling Association,48 NLRB 1335.Attention is turned, then, to the question whether the courts' decisions woulddictate a different result.4But here, again, the stipulated facts differ so widely thatit is unnecessary to speculate on the ultimate impact which those decisions may haveon the Board's views as formerly expressed.Thus, present in either or both of those2Morand Brothers Beverage Co,91 NLRB 409; 190 F. 2d 576 (C. A. 7) ; 99 NLRB 1448(on remand) ; 204 F. 2d 529 (C. A. 7).Leonardet at., d/b/a Davis FurnitureCo., 94NLRB 279; 197 F. 2d 435 (C. A. 9) ; 100 NLRB 1016 (on remand) ; 205 F. 2d 355 (C. A. 9).3 The Board's views were fully explicated in those decisions, which have received wide-spread comment and analysis in numerous law review articles. See, e. g., Legality of theLockout, Koretz, Robert F., Syracuse Law Review, Spring 1953, pp. 251-273.The con-clusions reached herein render unnecessary either further analysis of the Board's views orexploration of the realm of the court's disagreementtherewith.4InMorand,the court ultimately sustained the Board's finding that the employers hadunlawfullydischargedtheir employees, though it expressed sharp disagreement with theBoard's alternative finding that, viewed as effectuating only a layoff, the lockout was alsounlawful (204 F. 2d 529). BUFFALO LINEN SUPPLY COMPANY455cases, but absent here so far as the record shows, were the following facts which wereemphasized by the courts as impelling their conclusions:An impasse had been reached; negotiations had collapsed; the employers had ex-hausted the possibilities of good-faith bargaining.The object of the strike in eachcase was to force capitulation of the struck employer to the union's demands as madeduring the bargaining negotiations with the association.InMorand,the union had approveda generalstrike authorization, news of whichquickly reached the employers.After the strike was called against one, the otheremployers notified the union they could not operate under the threat of a strike.InDavis,employees of all the employers had joined in voting to call the strike,the union had authorized its strike manager to strike successively against each em-ployer, and the first strike was announced as the beginning of a "whipsawing" processagainst one after another of the remaining employers.The effects of the "whipsaw-ing" process (e. g., loss of customers and good will) were held to justify the lockoutand layoff in protection of the employers' economic interests.Since the courts' disagreement with the Board stemmed from facts not here shownto be present, the Board's decisions-which here stand asa fortioriauthority-remainas conclusive precedents.It is, therefore, concluded and found that by laying off the employees whose namesare listed in Appendix A hereof, from May 27 to June 3, 1953, inclusive, Respondentsdiscriminated against them to discourage participation in union or other concertedactivities for the purposes of collective bargaining or other mutual aid or protec-tion, and thereby committed an unfair labor practice proscribed by Section 8 (a)(3) and (1).Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Respondents' activities set forth in section III, above, occurring in connectionwith Respondents' operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.2.The Union is a labor organization within the meaning of Section 2 (5) of theAct.3.By laying off the respective employees whose names are listed in Appendix A,hereof, from May 27 to June 3, 1953, inclusive, Respondents, respectively, discrimi-nated in regard to their hire and tenure of employment to discourage membershipin the Union, and thereby engaged in an unfair labor practice proscribed by Section8 (a) (3) and (1) of the Act, and affecting commerce within the meaning of Section2 (6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in an unfair labor practice, it will berecommendedthatthey cease and desist therefrom and take affirmative action de-signed to effectuate the policiesof the Act.[Recommendations omitted from publication.]Appendix AListed below under the names of the respective Respondents are the names of theemployees who were laid off by said Respondents on May 27 and reinstated on June3, 1953.Buffalo Linen Supply Company and Linen and Credit Exchange7oseph HomerJoseph GdraceFamous Linen Supply Company, Inc., and Linen and Credit ExchangePhilip TrifiroHank LegatzkeCarl MaioranaNorm AxfordSam ScibettaDon HerbergerAl ScibettaJohn Feraci 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuffalo General Laundries Corp. (Merchants Linen Supply Division) and Linenand Credit ExchangeJames ChambersJames J. FinnertyRobert ThompsonKen BeiterJohn H. MonacoCharles RedanzRay ButlerEdward JohnsonWilliam MullaneModern Linen Supply Company and Linen and Credit ExchangeCharles ScibettaFrancis GiganteRobert PabeljackMorgan Linen Supply, Inc. and Linen and Credit ExchangeMatty CornellJoe ZarconeEd KinneyGeorge MeisenburgJohn CalabroCharles SanfilippoTony MuecioJohn BalcerzakSam GrecoEmil GuglielmoLouis ButkowskiThe Office Towel SupplyEarl WagnerJ.DixLeonard SlawiakHarry ThorpeGordon FordBill BaileyJohn MacGregorHoward WalmuthDominic GuericioEd WojciakCarmen MambrinoAngelo AbramsMide De AngeloLeonard PinkowskiLeonard KuzoraJames MaggioRichard KalfasDonald DuganJoe VeroneCharles SewardCompany, Incorporated, and Linen and Credit ExchangeJohn ChristianoAngelo GeracePascal IpolitoWilfred MonetteJames IrwinSylvester EichEugene MonetteJames ShufeltHenry KujawaWalkers Laundry and Linen Supply and Linen and Credit ExchangeFelice RuggieroPaul PascuzziTed ColatyHarry PitcherAppendix BNOTICETO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in Truck Drivers Local Union No. 449,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, AFL, or in any other organization of our employees, by layingthem off, or in any other manner discriminating in regard to their hire or ten-ure of employment or any term or condition of employment.WE WILL, respectively, make whole the employees, whose names are listed be-low, for any loss of pay they may have suffered as a result of our discriminationagainst them:Buffalo Linen Supply Company and Linen and Credit ExchangeJoseph HomerJoseph GeraceFamous Linen Supply Company, Inc. and Linen and Credit ExchangePhilip TrifiroHank LegatzkeCarl MaioranaNorm AxfordSam ScibettaDon HerbergerAl ScibettaJohn Feraci BUFFALO LINEN SUPPLY COMPANY457Buffalo General Laundries Corp. and Linen and Credit ExchangeJames ChambersJames J. FinnertyRobert ThompsonKen BetterJohn H. MonacoCharles RedanzRay ButlerEdward JohnsonWilliam MullaneModern Linen Supply Company and Linen and Credit ExchangeCharles ScibettaFrancis GiganteRobert PabeljackMorgan Linen Supply, Inc. and Linen and Credit ExchangeMatty CornellJoe ZarconeEd KinneyGeorge MeisenburgJohn CalabroCharles SanfilippoTony MuecioJohn BalcerzakSam GrecoEmil GuglielmoLouis ButkowskiDominic GuericioEd WojciakCarmen MambrinoAngelo AbramsMide De AngeloLeonard PinkowskiLeonard KuzoraJames MaggioRichard KalfasDonald DuganJoe VeroneCharles SewardThe Office Towel Supply Company, Incorporated and Linen and Credit ExchangeEarl WagnerJ.DixLeonard SlawiakHarry ThorpeGordon FordBill BaileyJohn MacGregorHoward WalmuthJohn ChristianoAngelo GeracePascal IpolitoWilfred MonetteJames IrwinSylvester EichEugene MonetteJames ShufeltHenry KujawaWalkers Laundry and Linen Supply and Linen and Credit ExchangeFelice RuggieroPaul PascuzziTed ColatyHarry PitcherAll of our employees are free to become or refrain from becoming members ofthe above-named Union or any other labor organization.BUFFALO LINEN SUPPLY COMPANYBy----------------------------------------------(Representative)(Title)FAMOUS LINEN SUPPLY COMPANY, INC.By----------------------------------------------(Representative)(Title)BUFFALO GENERAL LAUNDRIES CORP.By----------------------------------------------(Representative)(Title)MODERN LINEN SUPPLY COMPANYBy----------------------------------------------(Representative)(Title)MORGAN LINEN SUPPLY, INC.By----------------------------------------------(Representative)(Title)THE OFFICE TOWEL SUPPLY COMPANY,INCORPORATEDBy----------------------------------------------(Representative)(Title)WALKERS LAUNDRY AND LINEN SUPPLYBy----------------------------------------------(Representative)(Title)LINEN AND CREDIT EXCHANGEDated---------------- By---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.